Title: To Thomas Jefferson from Achille Murot, 29 September 1825
From: Murot, Achille
To: Jefferson, Thomas


                            Monsieur,
                            
                                St Augustin E. Florida
                                29 Septembre 1825
                        Ayant l’intention de traduire en Anglois les ouvrages de Filangieri, j’ai tache depuis quelque temps de savoir s’il n’en existoit pas dejà quelque traduction qui rendit mon travail inutil.  Jusque ici touttes les recherches que j’ai faites ont été infructueuses.  J’ai pensé qu’ayant été en relation avec ce grand homme vous pourriez, Monsieur, me donne des renseignements plus precis a cet egard qu’aucun de ceux que je pourrois avoir par toutte autre source.Je vous prie d’excuser la liberté que [je] prends en vous faisant une semblable demande sans avoir l’honneur d’etre connu de vous.  Mais je connais Monsieur votre bonté et votre complaisance et je sais que vous faites de la sagesse et des lumieres le plus bel usage celui de les repandre.Agreez d’avance mes remerciements ainsi que l’expression sincere de mon profond respect.
                            Achille Murot Editors’ Translation
                            Sir,
                            
                                St. Augustin E. Florida,
                                September 29, 1825
                        As I intend to translate into English the works of Filanquier, I have been trying for some time to find out if there already exists some translation of them, which would render my work useless.  Until now, all the research I have conducted has been fruitless.  I thought, Sir, that since you have been in relation with this great man, you could give me information more specific than any other information I could get from any other source on this matter.Please forgive the liberty I am taking in making such a request to you without having the honor of being known to you.  But, Sir, I know your kindness and your benevolence and I know that you make of wisdom and enlightenment the most beautiful use possible, the one of spreading them.Please accept in advance my thanks as well as the sincere expression of my profound respect
                            Achille Murot